Citation Nr: 1217366	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  07-12 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to November 1968.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In December 2009, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the Phoenix, Arizona RO.  A transcript of the hearing is of record.

In April 2010, the Board issued a decision reopening a previously denied claim for service connection for PTSD and remanding the merits of that claim to the RO for additional evidentiary development.  

Upon remand, the Veteran filed a new claim in July 2010 seeking service connection for depression.  Thereafter, the RO issued a rating decision in July 2011 granting service connection for depression not otherwise specified (NOS) and a nightmare disorder.  The RO assigned an initial 50 percent schedular disability rating effective from April 30, 2010.  The Veteran has not filed a notice of disagreement (NOD) with the initial rating or effective date assigned by the RO in the July 2011 rating decision.  Therefore, those issues are not presently in appellate status before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim of service connection is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The case since now been returned to the Board for further appellate review.




FINDINGS OF FACT

1.  There is evidence showing that enemy forces attacked the Veteran's regiment at Camp Brooks in Da Nang, Vietnam on four occasions between May 1968 and July 1968.  

2.  The preponderance of the more probative evidence shows that Veteran does not have a current diagnosis of PTSD that is related to his verified stressor.  


CONCLUSION OF LAW

PTSD was not incurred in active service. 38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran was sent a letter in April 2006 that provided information as to what evidence was required to substantiate the claim of PTSD and of the division of responsibilities between VA and a claimant in developing an appeal.  A March 2006 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

In addition, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a December 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claim.  

Furthermore, the Veteran was afforded VA examinations in October 2009 and April 2010 to address the medical issues raised by the case.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the April 2010 VA examination and opinion obtained in this case are adequate, as they are predicated on a full reading of the records contained in the Veteran's claims file.  The opinion considers all of the pertinent evidence of record, to include the Veteran's medical records, and provides a complete rationale for the opinions stated, relying on and citing to the records.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for diabetes mellitus has been met. 38 C.F.R. § 3.159(c)(4). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the April 2010 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  Specifically in this case, the Board directed the AMC/RO to arrange for the Veteran to undergo a VA examination to determine whether the Veteran is diagnosed with PTSD due to a verified in-service stressor.  As indicated, this was accomplished in April 2010.  The AMC/RO then readjudicated the matter in a September 2011 Supplemental Statement of the Case (SSOC), as directed by the Board.  For these reasons, the Board finds that there was substantial compliance with the April 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 



II.  Law and Analysis

The Veteran contends that service connection is warranted for PTSD. 

As noted in the introduction section herein above, the Veteran was previously granted service connection for depression NOS and a nightmare disorder.  Thus, the scope of the instant claim does not include those disorders.  Otherwise, the Veteran has consistently identified the scope of the instant appeal as involving only PTSD.  The RO's development and adjudication of the appeal was correspondingly limited to the issue of service connection for PTSD.  Accordingly, the Board finds that the scope of the instant appeal is limited to the issue of service connection for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Specific to PTSD claims, service connection requires (1) a medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f) (2011); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153. 

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   38 C.F.R. § 3.304(f)(3)(2011).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id.  

A veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of that veteran or others, and that veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service record, the official history of each organization in which such a veteran served, a veteran's medical records, and all pertinent medical and lay evidence.  The new rule is limited to cases in which the claimed stressor is related to a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843  (Jul. 13, 2010).  

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Accordingly, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the present case, the Board finds that the weight of the more probative evidence is against the claim, for the following reasons.  

The Veteran has identified several in-service stressors that he believes resulted in PTSD.  These stressors involve his established service in the Republic of Vietnam from May 1968 to October 1968.  Throughout the appeal, he has identified being subject to rocket attacks in Vietnam (in a January 2002 stressor statement); seeing friends killed and having hometown friends killed (in an April 2002 stressor statement); seeing bodies transit through graves registration (in his November 2002 NOD); and ,seeing children eat out of garbage cans (during a October 2009 VA examination).  

The record before the Board includes supporting evidence showing that enemy forces attacked the Veteran's regiment at Camp Brooks in Da Nang, Vietnam, in May 1968, June 1968, and July 1968.  Accordingly, there is credible supporting evidence that a claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  This fact is not in dispute at present.  Consequently, the central issue remaining before the Board concerns whether the evidence demonstrates a link between the confirmed stressor and a competent PTSD diagnosis.  On this issue, the record before the Board contains conflicting evidence.  

The Board's duty is to assess the probative value of the medical evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  Although all opinions by a medical professional constitute medical conclusions that the Board cannot ignore or disregard, the Board is not obligated to accept any physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet. App. at 69.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history/background) of the case.  A review of the claims file is not required because a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In short, a medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Here, the evidence supporting the appeal includes a June 2002 VA examination report documenting a diagnosis of PTSD.  The Board notes that this assessment is favorable to the claim as it is a medical diagnosis of PTSD.  However, this assessment has materially limited probative weight because it is cursory and because it does not establish a link between the PTSD diagnosis and any in-service stressor.  The Board may presume that the diagnosis meets the DSM-IV criteria.  See Cohen, 10 Vet. App. at 153.  However, the lack of a supporting explanation limits the probative value of the assessment in light of the conflicting evidence of record regarding the diagnosis of PTSD.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, because the VA examiner did not identify the stressful event supporting the diagnosis, the Board is unable to determine whether this PTSD diagnosis is based on a confirmed in-service stressor rather than, for example, a post-service stressful event.  For these reasons, the probative value of the examination is limited.  See id.

The record also includes various VA clinical records, such as a November 2003 VA PTSD clinical note, describing the Veteran as having symptoms of PTSD.  Similarly, there is an August 2005 VA psychiatric consultation reflecting a diagnosis of PTSD with "reports symptoms of PTSD . . . which have been exacerbated by stressors."  A September 2006 VA assessment further notes that PTSD had to be ruled out, and VA records from July 2004 and August 2008 show that routine PTSD screening was positive.  This evidence tends to support the appeal as it suggests that the Veteran has PTSD; however, similar to the June 2002 VA examination report, these records also have limited probative value.  Most significantly, this evidence does not actually establish a medical diagnosis of PTSD, which is a question at issue in the case. 38 C.F.R. § 3.304(f).  Rather, this evidence simply supports a conclusion that the Veteran has "symptoms of PTSD," which is not an issue in dispute.  Furthermore, this evidence does not directly link an in-service stressful event to the "symptoms of PTSD."  The VA evaluations in November 2003 and August 2005 are most pertinent on this issue, as they describe the Veteran's combat service; however, they also describe post-service stressful events.  Thus, it is unclear to which stressors the "symptoms of PTSD" are related, and this ambiguity limits the probative value of this evidence.  See Nieves-Rodriguez, 22 Vet. App. at 304.  For these reasons, the Veteran's VA treatment records are some evidence supporting the appeal, but the probative value of this evidence is limited.  See id.

In addition, the Veteran himself has written various testimonial statements indicating that he has been diagnosed with PTSD.  However, the provisions of 38 C.F.R. § 3.304(f) specifically require medical evidence diagnosing the disorder.  As the Veteran's own lay assertions do not constitute medical evidence, his statements alone are not competent evidence of a PTSD diagnosis, and therefore, are no probative evidence on this question.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. 

In summary, the evidence of record contains some evidence of a PTSD diagnosis linked to an in-service stressor.  However, this evidence, as explained, has limited probative value.

Weighing against the appeal, the record includes the results of two VA examinations performed in October 2009 and April 2010 by the same examiner.  

During the initial VA examination in October 2009, the VA examiner thoroughly and accurately documented a history of the Veteran's case, including the claimed in-service stressful events.  Although the VA examiner found the Veteran to be a poor historian due to his inability to recall important dates (or even estimate such), the VA examiner also accurately and comprehensively summarized the post-service VA treatment records.  In reviewing these records, the VA examiner found it significant that they showed several conflicting statements by the Veteran regarding his symptoms.  The VA examiner also performed a thorough clinical evaluation.  Then, based on the examination results, the VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The VA examiner reasoned that, over the six to seven years the Veteran had been filing PTSD claims, including during the instant examination, he had never been able to adequately describe a creditable re-experiencing symptom.  

On reexamination in April 2010, the VA examiner again reviewed the Veteran's pertinent history, including his claimed stressors and his current complaints.  Once more, the VA examiner found that the Veteran offered a contradictory account of his history.  For instance, the VA examiner accurately noted that, although the Veteran reported  having an abusive and alcoholic father, he had previously reported elsewhere in the record either that he had never known his father or that his parents were very good people.  The VA examiner also administered an objective psychological test (the PAI test), and the results were above the cut-off range for malingering; however, the examiner noted that, while the Veteran's profile was probably valid, it should be interpreted with caution.  Based on the examination results, including a review of the Veteran's records "in their entirety," the VA examiner concluded that a verified stressor would meet the criteria for a PTSD diagnosis, but that the Veteran did not otherwise meet the criteria for a PTSD diagnosis.  Rather, the examiner determined that he met the criteria for diagnosis of depression NOS for which he has already been granted service connection.  The VA examiner explained that she based this determination on her clinical training, experience, and expertise, in addition to the Veteran's history, the clinical interview, and the psychological testing.  In further support, the VA examiner cited specific treatment records from October 2001 through May 2010 and noted that the Veteran had never actually engaged in therapy.  Although he had undergone evaluations, examinations, and orientations, he had never followed through.  In addition, the examiner commented that his stressor information had changed with each evaluation.  

In a September 2010 addendum, the same VA examiner reiterated that the Veteran's diagnosis was limited to depression NOS and a nightmare disorder.  

After careful consideration, the Board finds that the October 2009 and April 2010 VA examination results, when considered in combination, are highly probative.  First, the VA examiner, at each examination, accurately and comprehensively reviewed the history of the Veteran's case.  The Board previously noted in the April 2012 remand that the October 2009 VA examiner did not mention or address the diagnosis of PTSD in the June 2002 VA examination (identified by the Veteran's representative as a May 2002 examination).  Upon reexamination in April 2010, the VA examiner documented a list of the Veteran's history of treatment and diagnoses, but again did not list the June 2002 VA examination results.  Nonetheless, the VA examiner is presumed to have taken the June 2002 VA examination results into consideration.  See, e.g., Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) ("There is a presumption that VA considered all of the evidence of record."); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  In fact, in April 2012, the VA examiner indicated that her assessment was based on a review of the Veteran's records "in their entirety."  Consequently, the lack of citation to the specific examination in June 2002 does not materially diminish the probative value of the examiner's assessment.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Furthermore, the VA examiner otherwise took into account the diagnoses of PTSD shown elsewhere in the record, which makes clear that she considered the favorable evidence of record, but nonetheless reached an unfavorable conclusion. 

The VA examiner's October 2009 and April 2010 conclusions are also highly probative because they are clearly and unequivocally stated and are supported by a reasoned explanation.  In other words, the VA examiner's opinions are fully articulated with clear conclusions based on an accurate factual basis and supported by sound reasoning.  

For these reasons, the Board finds that the October 2009 and April 2010 VA examination results are not only highly probative, but are, in fact, the most probative evidence of record regarding the question of whether the Veteran is diagnosed with PTSD linked to an in-service stressful event.  See id. at 304.  

In summary, the record before the Board contains evidence corroborating the occurrence of an in-service stressful event.  The evidence of record, however, contains conflicting evidence regarding whether there is a medical diagnosis of PTSD linked to the corroborated stressor.  For the reasons given, the more probative evidence of record weighs against the claim on these questions.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board further notes that, although the regulations regarding PTSD were recently amended, the amended regulations lower the burden of proof for establishing a stressful event if the claimed stressor involves "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  The amended regulation does not lower the burden of proof for establishing a medical diagnosis of PTSD.  See 75 Fed. Reg. 39843 (Jul. 13, 2010).  Here, the Veteran's claimed stressful event involving rocket attacks in Vietnam is corroborated, but the central question in the case concerns whether there is a medical diagnosis of PTSD.  Because the amended regulations do not concern this question, the amended regulations do not apply in this appeal. 

In conclusion, the Board finds that the preponderance of the more probative evidence of record weighs against the claim of service connection for PTSD.  Consequently, service connection is not warranted, and the claim is denied.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  In this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JESSICA J. WILLS
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


